Citation Nr: 0026172	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  99-07 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Hartford, Connecticut




THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a kidney disorder.  

2.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  




REPRESENTATION

Appellant represented by:	AMVETS




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from September 1954 to 
September 1956.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the RO.  

(The issue of entitlement to TDIU is addressed in the Remand 
portion of this document.)  



FINDING OF FACT

New evidence has been presented that bears directly and 
substantially on the veteran's claim of service connection 
for a kidney disorder and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  



CONCLUSION OF LAW

New and material evidence has been submitted to reopen the 
claim of service connection for service connection for a 
kidney disorder.  38 U.S.C.A. §§ 5108, 7105, 7104 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.104, 3.156 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from September 1954 to 
September 1956.  

Following his discharge from service, the veteran filed a 
claim for service connection for a kidney disorder.  At that 
time, the evidence of record showed that the veteran 
complained of urgency and dark urine in February 1955.  
However, no current kidney condition was found at that time.  

In a February 1962 decision, the RO denied the veteran's 
claim of service connection for a kidney disorder based on a 
finding that no current kidney disability had been found.  
The veteran was provided notice of his procedural and 
appellate rights; however he did not perfect his appeal.  The 
RO's February 1962 decision denying service connection for a 
kidney disorder is final.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. § 3.104 (1999).  

In June 1994, the RO denied the veteran's attempt to reopen 
his claim of service connection for a kidney disorder.  The 
veteran timely appealed that determination.  In a May 1998 
decision, the Board found that new and material evidence had 
not been submitted sufficient to reopen the veteran's claim 
of service connection for a kidney disorder.  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (1999).  The United States Court of Appeals for 
Veterans Claims (Court) has indicated that the credibility of 
the newly submitted evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The last disallowance 
of record is considered to be the last decision that finally 
denied the claim, whether it was denied on a new and material 
basis or on the merits.  Evans v. Brown, 9 Vet.App. 273 
(1996).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (1999); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

In this case, the evidence added to the record since the 
recent Board decision consists of a June 1998 statement from 
a VA doctor who indicated that he had treated the veteran 
since July 1996 for kidney stones and hyperlipidemia.  The VA 
doctor noted some available medical evidence of record which 
"might help date the onset of the kidney stone condition.  
Specifically, the doctor listed a report of bladder 
"sediment" on a noted dated February 7, 1955 and the 
veteran's own report on an admission note dated December 14, 
1961 of passing a kidney stone.  

The Board finds that assuming the credibility of the recent 
June VA doctor's statement, the veteran has submitted new and 
material evidence.  This evidence is not only new, but is 
also material in suggesting that the veteran might have 
incurred a kidney condition in service.  

Thus, this evidence is relevant and probative to the issue at 
hand and is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (1999).  



ORDER

As new and material evidence has been submitted to reopen the 
claim of service connection for a kidney disorder, the appeal 
to this extent is allowed, subject to further action as 
discussed hereinbelow.  






REMAND

A.  Reopened claim of Service Connection for a Kidney 
Disorder

The Board notes that in Elkins v. West, 12 Vet. App. 209 
(1999), the Court held that the process for reopening claims 
under the Federal Circuit's holding in Hodge, consists of 
three steps:  the Secretary must first determine whether new 
and material evidence has been presented under 38 C.F.R. 
§ 3.156(a) (1999); second, if new and material evidence has 
been presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); see Robinette v. Brown, 8 
Vet. App. 69 (1995); and third, if the claim is well-
grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C.A. § 5107(b) has 
been fulfilled.  

In view of the above determination that the veteran's claim 
is reopened, the RO, consistent with the principles set forth 
in Bernard v. Brown, 4 Vet. App. 384 (1993), must be provided 
an opportunity to further develop the record and conduct a de 
novo review of the reopened claim, based on the evidence in 
its entirety to decide whether the claim is well grounded 
and, if so, consider the claim on the merits.  

Section 5103(a) of title 38 of the U.S. Code provides: "If a 
claimant's application for benefits under the laws 
administered by the Secretary is incomplete, the Secretary 
shall notify the claimant of the evidence necessary to 
complete the application." 38 U.S.C.A. § 5103(a) (West 
1991).  VA, in certain circumstances, may be obligated to 
advise the veteran of evidence that is needed to complete his 
application for benefits.  This obligation depends upon the 
particular facts of the case.  See Robinette v. Brown, 8 Vet. 
App. 69, 77 (1995).




B.  Entitlement to TDIU

The veteran is service-connected for degenerative disc 
disease of L4-5 and L5-S1, evaluated at 40 percent disabling; 
impairment of rectal and anal sphincter control, evaluated at 
10 percent disabling; status post hemorrhoidectomy, evaluated 
at 10 percent disabling; and tinea pedis, evaluated at 0 
percent disabling.  His combined schedular rating is 50 
percent.  

In this case, the Board has followed the analysis of the 
United States Court of Appeals for Veterans Claims (Court) in 
Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The Court held 
that for a veteran to prevail in a claim for individual 
unemployability benefits, it is necessary that the record 
reflect some factor which takes his case outside the norm.  
38 C.F.R. §§ 4.1, 4.15 (1999).  The fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high schedular rating which is assigned is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  Moreover, 
there is no statute or regulation which requires VA to 
conduct a job market or employability survey to determine 
whether a claimant is unemployable as a result of one or more 
service-connected disabilities.  See Gary v. Brown, 7 Vet. 
App. 229 (1994); see also Beaty v. Brown, 6 Vet. App. 532, 
538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (1999).  Marginal 
employment is not to be considered substantially gainful 
employment.  Factors to be considered, however, will include 
the veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (1999).  

In this case, the veteran indicated that he was employed from 
1981 through 1990, and that he was terminated in December 
1990 after becoming disabled.  The Board notes that the RO 
attempted to secure employment records from the company, but 
it did not respond to their request.  The veteran thereafter 
indicated that he was not surprised since he had departed 
company on less than a good relationship.  

In light of the foregoing, the Board finds that further 
development is required to determine whether the veteran is 
unemployable due to his service-connected disabilities.  

Thus, these matters are REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate steps 
to contact the veteran in order to afford 
him an opportunity to provide additional 
argument and information to support his 
application for benefits.  This should 
include asking him to provide all medical 
evidence to support his lay assertions 
that he has current kidney disability due 
to disease or injury which was incurred 
in or aggravated by service.  The veteran 
should be afforded a reasonable amount of 
time to obtain and submit such evidence 
to the RO.  

2.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file copies of all recent VA 
clinical records documenting treatment 
rendered the veteran for his service-
connected disabilities, not already in 
the claims file.  

3.  The RO also should again take 
appropriate steps in order to obtain 
information referable to the veteran's 
termination from employment in 1990.  Any 
other pertinent employment information 
should be obtained in this regard.  

4.  The veteran then should be afforded a 
VA examination in order to fully evaluate 
the current severity of the service-
connected disabilities.  The claims file 
should be made available for review by 
the VA examiner.  The examiner should 
elicit from the veteran and record a 
complete social and industrial history in 
connection the evaluation.  The examiner 
should be asked to provide detailed 
findings as to the current disabling 
manifestations attributable to the 
service-connected disabilities.  The 
examiner then should offer a medical 
opinion as to the likelihood that his 
service-connected disabilities alone 
preclude him from performing 
substantially gainful employment 
consistent with his level of education 
and in light of his occupational 
experience.  

5.  Following completion of the 
development requested hereinabove, the RO 
should review the record to determine 
whether a well-grounded claim of service 
connection for a kidney disorder has been 
submitted.  If it is determined that the 
claim is well grounded, then the RO 
should undertake a de novo review of the 
claim based on evidentiary record in its 
entirety.  All indicated development 
should be undertaken in this regard.  Due 
consideration should be given to all 
pertinent laws and regulations.  In 
addition, the RO should also review the 
veteran's claim for TDIU.  If any benefit 
sought on appeal is not granted, the 
veteran and his representative should be 
issued a Supplemental Statement of the 
Case and afforded a reasonable 
opportunity to reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if indicated.  

The veteran need take no action until he is further informed, 
but he may furnish additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No inference should be drawn regarding the final disposition 
of the claim as a result of this action.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 


- 2 -


